OPINION — AG — **** POLICEMEN'S RETIREMENT FUND — ADEQUATE AMOUNT ****  THE ONLY LIMITATION PLACED ON THE AMOUNT OF POLICEMEN'S RETIREMENT FUND WHICH MAY BE INVESTED IN GOVERNMENT BONDS BY THE BOARD OF TRUSTEES OF THE POLICEMEN'S PENSION AND RETIREMENT SYSTEM BY 11 Ohio St. 1961 541 [11-541](E), IS THAT AN ADEQUATE AMOUNT OF CASH MUST BE LEFT ON DEPOSIT TO MEET DISBURSEMENT FOR PENSION PAYMENTS AND OTHER EXPENSES. WHAT IS AN "ADEQUATE AMOUNT" IS A QUESTION OF FACT WHICH MUST BE DECIDED BY THE BOARD OF TRUSTEES. (JOHN C. HOWARD)